HALL, Justice
(concurring).
The terms “agency or representative” in subdivisions 23 and 27, of article 1995, Vernon’s Tex.Civ.St., refer to situations “in which the business of the defendant is, in more or less regular and permanent form, actually conducted in the county of suit, or one in which a party possessing broad powers from the defendant resides in the county, the one instance being that of ‘agency’ and the other of ‘representative.’ ” Milligan v. Southern Express, 151 Tex. 315, 250 S.W.2d 194, 198 (1952).
The defendant is a resident of Tarrant County. The only evidence relating to the defendant’s business activity at anytime in Lubbock County is testimony that it was engaged at the time in question in “mechanical contracting” as a subcontractor in the construction of a shopping mall, which included the laying of an underground sewer system for part of the mall; that the sewer line construction was in progress; and that nothing was completed. This is not evidence that the business of the defendant is conducted in Lubbock County “in more or less regular and permanent form” as required for an “agency” under the ruling in Milligan, ante, and it will not reasonably support an inference to that effect. If the majority holds that the defendant’s general superintendent is a “representative” within the meaning of the venue statute, then I disagree. There is no evidence that the superintendent is a resident of Lubbock County, as required by Milligan. For these reasons, I respectfully dissent from the majority’s decision that venue can be maintained in Lubbock County under the provisions of subdivision 27 of Article 1995.
However, I am convinced that the evidence (which need not be detailed) is legally and factually sufficient to support the implied findings of the trial court that the defendant connected a sewer line draining *901the mall area onto another line, resulting in a subsequent flooding of the plaintiff’s work site; and that in the light of all of the circumstances of record this was negligence and a proximate, foreseeable cause of damage to the plaintiff. These findings support the order holding venue in the county of suit under the provisions of both subdivisions 9a1 and 232 of Article 1995. For these reasons I agree that the judgment should be affirmed.

.9a. Negligence. — A suit based upon negligence per se, negligence at common law or any form of negligence, active or passive, may be brought in the county where the act or omission of negligence occurred or in the county where the defendant has his domicile. The venue facts necessary for plaintiff to establish by the preponderance of the evidence to sustain venue in a county other than the county of defendant’s residence are:
1. That an act or omission of negligence occurred in the county where suit was filed.
2. That such act or omission was that of the defendant, in person, or that of his servant, agent or representative acting within the scope of his employment.
3. That such negligence was a proximate cause of plaintiffs injuries.


. 23. Corporations and associations.— Suits against a private corporation . may be brought in the county ... in which the cause of action or a part thereof arose .